966 F.2d 1453
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.OWENS-CORNING FIBERGLAS CORP., Plaintiff-Appellant,v.KNAUF FIBER GLASS, GMBH;  Max G. Herschler, Defendants-Appellees.
No. 91-3633.
United States Court of Appeals, Sixth Circuit.
June 12, 1992.

Before RALPH B. GUY, Jr., BOGGS and SILER, Circuit Judges.
PER CURIAM.


1
Affirmed.  Under Seal.